Metcalf, J.
Although the only consideration expressed m Jesse Miller’s contract with the plaintiff is her past service performed for him, yet an additional consideration, consistent with that which is expressed, may be shown by parol evidence. Gale v. Coburn, 18 Pick. 402. Preble v. Baldwin, 6 Cush. 553, 557. Eppes v. Randolph, 2 Call, 125. 2 Steph. N. P. 1537. 1 Greenl. Ev. § 304. And the deposition of Case shows that the contemplated marriage of the parties was a part of the consideration of this contract.
If the contract had been that the land should be conveyed to the plaintiff after Miller’s decease, the subsequent marriage of the parties would not have released nor extinguished it. 1 Dane Ab. 334. Clark v. Thomson, Cro. Jac. 571. Anon. Lit. R. 32. Milbourn v. Ewart, 5 T. R. 381. But a marriage between parties, who have previously made contracts with each other, which are to be performed presently, or during the marriage, releases or extinguishes such contracts. This has been the law *544from the time of Edward the fourth. Co. Lit. 264 b. 1 Bl. Com 442. Such contracts, however, when made in contemplation of marriage, and respecting the property of either of the parties, though released or extinguished at law, are held good in equity, and will be enforced by a court of chancery against the heirs of the party in default. Haymer v. Haymer, 2 Vent. 343. Holtham v. Ryland, Nels. Ch. 205. Acton v. Acton, Pre. Ch. 237, and 2 Vern. 480. Cannel v. Buckle, 2 P. W. 242. 1 Sugd. Vend. (7th Amer. ed.) 286. 2 Spence Eq. Jur. 506, 661. 2 Story on Eq. § 1370.
The only question then is, Has the court jurisdiction in equity pf this case? And without determining whether the Rev. Sts. c. 81, § 8, confer jurisdiction in a case like this, (where the plaintiff has no remedy at all at law,) we are of opinion that it is conferred by the Rev. Sts. c. 74. By § 8 of that chapter, “ when any person, who is bound by a contract in writing to convey any real estate, shall die before making the conveyance, the other party may have a bill in equity, in the supreme judicial court, to enforce the specific performance of the contract by the heirs, devisees, or the executor or administrator of the deceased party.” By § 9, “ the coúrt shall hear and determine every such case according to the course of proceedings in chancery, and shall make such decree therein as justice and equity shall require.” We understand these sections to authorize the court to enforce specific performance, by the heirs, &c. of a deceased person, of a contract made by him for the conveyance of real estate, whenever, according to the rules of equity as administered in a court of chancery, such court would decree specific performance thereof. Reed v. Whitney, 7 Gray, 537. That such court would do so in the present case, the authorities above cited conclusively show. A clearer case of justice and equity than this never came before a court. The contract was made on meritorious considerations, and the obligor intended, to the last, substantially to fulfil it. He failed so to do through want of competent legal knowledge or advice; and his heirs or administrator, or both, must now be required to convey the land to the plaintiff, according to the provisions of the Rev. Sts. c. 74 10. Specific performance decreed.